PER CURIAM.
The plaintiff in a construction site accident case has appealed from a summary judgment entered in favor of two sets of defendants below. The appellant’s brief specifically abandons his challenge to the judgment for the architect-engineers. The remaining appellees, who were the alleged owners of the project, having confessed error in the summary judgment in their favor. In accordance with these reciprocally and commendably candid representations of counsel, and our own review of the record and brief, the judgment under review is affirmed as to The Smith, Korach, Jayet, Haynie Partnership, and reversed as to the Cedars of Lebanon Hospital Corp., Cedars of Lebanon Towers, and Cedars of Lebanon Hospital Care Center, Inc.